Exhibit 4.11a AMENDMENT TO THE PROMISSORY NOTE DATED JANUARY 1, 2004 South Bend, Indiana Effective April 14, 2009 The Promissory Note originally issued to JOHN A MARTELL (“Lender”) by Magnetech Industrial Services, Inc. (“Magnetech”) on January 1, 2004 in the principal amount of Three Million Dollars ($3,000,000.00) (the “Note”), which Note was assigned to and assumed by MISCOR Group, Ltd. (“MISCOR”) effective January 1, 2007, and which Note was extended by MISCOR on or about October 29, 2008, is hereby amended by agreement of both MISCOR and Lender as follows. 1.Amendments to Note.The Note is hereby amended as follows: (a)MISCOR in place of Magnetech Wherever “Magnetech” is referenced in the Note as borrower, the name shall be substituted with “MISCOR” to reflect the May 2006 assignment and assumption referenced above. (b)Suspension of Payments until February 1, 2010 and Addition of Minimum Interest Rate That portion of the third full paragraph of the Note, which currently reads: Thereafter, equal monthly principal installments of Fifty Thousand Dollars ($50,000) and all accrued interest on the outstanding principal balance shall be due and payable commencing on February 1,2009 and continuing on the 1st day of each month thereafter until December 31, 2013, when all remaining principal and accrued interest under this Note shall be due and payable in one lump sum amount. Notwithstanding anything in this Note to the contrary, the interest rate payable on the outstanding principal balance of the Note during the Extended Term shall be the Prime Rate, plus 1%. The Prime Rate will continue to be adjusted on the first day of each month during the Extended Term. Shall be deleted and replaced instead by the following paragraph Commencing April 14, 2009, and continuing through January 31, 2010, no principal or interest shall be due and payable to Lender, but interest shall continue to accrue and shall compound monthly.All accrued interest shall be due and payable on February 1, 2010.Equal monthly principal installments of Fifty Thousand Dollars ($50,000) and all accrued interest on the outstanding principal balance shall be due and payable commencing on February 1, 2010, and continuing on the 1st day of each month thereafter until December 31, 2014, when all remaining principal and accrued interest under this Note shall be due and payable in one lump sum amount.Commencing on April 14, 2009, the interest rate payable on the outstanding principal balance of the Note shall be the Prime Rate, plus 1%, with a minimum rate of 5% per annum.The Prime Rate will be adjusted on the first day of each month. 2.Balance of provisions of Note to Remain Unchanged and in Force and Effect.Except as amended by Section 1 of this Amendment, all of the other terms and provisions of the Note remain unchanged and in full force and effect. 3.Binding Effect; Assigns.
